DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-11, 13-21 are allowed. 
The following is an examiner's statement of reasons for allowance: The Examiner agrees with the Applicant's Remarks filed on 5/10/21. 
Regarding independent claim 1, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing that the coupling comprising rotating, in a first direction, the joined first portion of the multi-piece nut and the second portion of the multi-piece nut relative to the joined first portion of the male fitting and the second portion of the male fitting, wherein rotation of the joined first portion of the multi-piece nut and the second portion of the multi-piece nut is prevented in a second direction opposite the first direction.  None of the reference art of record discloses or renders obvious such a combination. 
Regarding independent claim 13, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing that the threading comprising rotating, in a first direction, the joined first portion of the multi-piece nut and the second portion of the multi-piece nut relative to the joined first portion of the male fitting and the second portion of the male fitting, whereinPage 4PATENTApp. Ser. No.: 16/172,471 Atty. Dkt. No.: 15-1705-US-CNTrotation of the joined first portion of the multi-piece nut and the second portion of the 
Regarding independent claim 19, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing that the threading comprising rotating, in a first direction, the joined first portion of the multi-piece nut and the second portion of the multi-piece nut relative to the joined first portion of the male fitting and the second portion of the male fitting, wherein rotation of the joined first portion of the multi-piece nut and the second portion of the multi-piece nut is prevented in a second direction opposite the first direction; securing the joined first portion of the male fitting and the second portion of the male fitting in the opening formed in the bulkhead; introducing a sealant into the joined first portion of the male fitting and the second portion of the male fitting while secured in the bulkhead.. None of the reference art of record discloses or renders obvious such a combination. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833.  The examiner can normally be reached on 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMOL H PATEL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847